 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 786 
In the House of Representatives, U. S.,

October 14, 2009
 
RESOLUTION 
Commemorating the canonization of Father Damien de Veuster, SS.CC. to sainthood. 
 
 
Whereas Father Damien de Veuster, SS.CC. was born Joseph de Veuster in Tremelo, Belgium, on January 3, 1840, and in 1859, at age 19, he entered the Congregation of the Sacred Hearts of Jesus and Mary in Louvain and selected Damien as his religious name; 
Whereas in 1863, Father Damien received permission to replace his ill brother, and sailed to the Hawaiian Islands to perform missionary work; 
Whereas Father Damien arrived in Honolulu, Hawaii on March 19, 1864, was ordained to the priesthood at the Cathedral of Our Lady of Peace on May 21, 1864, and began his pastoral ministry on the island of Hawaii; 
Whereas the Hawaiian Government deported individuals infected with leprosy, now also known as Hansen’s disease, to a peninsula on the island of Molokai, to prevent further spread of the disease, and Bishop Louis Maigret, SS.CC. sought the help of Father Damien and other priests to provide spiritual assistance for the sufferers of Hansen's disease; 
Whereas several priests volunteered to work on Molokai for a few months, but Father Damien requested to remain permanently with the individuals suffering from Hansen's disease, and was among the first to leave for the island of Molokai on May 10, 1873; 
Whereas for 16 years, Father Damien served as a voice of hope and a source of consolation and encouragement for the individuals afflicted with Hansen's disease; 
Whereas working together, Father Damien and the people isolated on the Kalaupapa peninsula accomplished remarkable achievements, including building houses and hospitals, taking care of the patients’ spiritual and physical needs, building 6 chapels, constructing a home for boys and a home for girls, and burying the hundreds who died during his years on the island of Molokai; 
Whereas Father Damien died on April 15, 1889, after contracting Hansen's disease, and his remains were transferred to Belgium in 1936, where he was interred in the crypt of the church of the Congregation of the Sacred Hearts at Louvain; 
Whereas in 1938, the process for beatification for Father Damien was introduced at Malines, Belgium; 
Whereas in April 1965, the Legislature of the State of Hawaii selected Father Damien as the first of its two selections for the National Statuary Hall Collection in the U.S. Capitol; 
Whereas, on April 15, 1969, a statue of Father Damien and a statue of King Kamehameha I, gifts from the State of Hawaii, were unveiled at the Capitol Rotunda; 
Whereas, on July 7, 1977, Pope Paul VI declared Father Damien venerable, the first of 3 steps that lead to sainthood; 
Whereas, on June 4, 1995, Pope John Paul II declared Father Damien Blessed Damien, and his feast is on May 10, the day Father Damien first entered the island of Molokai; and 
Whereas Father Damien will be canonized a saint on October 11, 2009, by Pope Benedict XVI: Now, therefore, be it  
 
That the House of Representatives honors and praises Father Damien for his legacy, work, service, and his insistence on recognizing the human rights and dignity of every individual, particularly those who lived alongside him at the Hansen’s disease settlement on the island of Molokai. 
 
Lorraine C. Miller,Clerk.
